By the Court,
Martin, J.
The act of 1843, under which the premises in question were sold, and the right of the relator accrned, authorizes the Auditor General, if he shall discover, before sale or conveyance of any lands, that on account of irregular assessments, or for any other cause, any of said lands ought not to be ¡sold or conveyed; to forbear to sell, or to withhold a conveyance after sale, as the case may be. (See Sess. L. 1843, p. 81, § 69.) This act confers upon him judicial powers, and into the proper exercise of such powers, we cannot inquire, in ¡proceedings of this nature. A mandamus will only be granted to compel the performance of a ministerial act, not dependent upon the exercise of judicial discretion, in the absence of an effectual legal remedy. Whether the deed in *429this case was properly withheld, therefore, is not a subject of inquiry. If the party is dissatisfied, his remedy is by certiorari.
The motion must therefore be denied.